SENTENCIA
Vista la petición de certiorari y los escritos de todas las partes, y luego de evaluar los argumentos vertidos en la vista oral celebrada por este Tribunal, se expide el auto y se dicta sentencia que deja sin efecto la orden emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, de 3 de abril de 1986. Se devuelve el caso al tribunal de instancia para que previa la celebración de vista, con audiencia a todas las partes con interés, resuelva si debe ratificar su actuación al amparo de las disposiciones de las Reglas 56.3 y 56.5 de las de Proce-dimiento Civil de 1979 o deje sin efecto la sentencia de 25 de septiembre de 1985 a la luz de las disposiciones de la Regla 49.2 del citado cuerpo de reglas, o cualesquiera pronuncia-mientos que en derecho entienda procedentes. Atendida la na-turaleza del caso de epígrafe, se ordena la remisión inmediata del mandato.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General Interino. El Juez Presidente Señor Pons Núñez disiente en cuanto a la disposición de la sentencia de este Tribunal que deja sin efecto la orden emitida por el tribunal de instancia de 3 de abril de 1986; concurre con los otros pronunciamientos contenidos en la referida sentencia; y concurre, además, con la opinión emitida por el Juez Aso-ciado Señor Ortiz en todo aquello que no es incompatible con lo expresado por él. Los Jueces Asociados Señores Rebollo Ló-pez, Naveira de Rodón y Hernández Denton emitieron por separado opiniones concurrentes y disidentes. El Juez Aso-ciado Señor Ortiz emitió opinión concurrente. El Juez Aso-ciado Señor Alonso Alonso se une a la opihión del Juez Presi-dente Señor Pons Núñez en su parte concurrente y se une, *232igualmente, a la opinión emitida por el Juez Asociado Señor Ortiz. El Juez Asociado Señor Negrón García se inhibió.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino
—O—